In an action in tort it appears that the plaintiff is the wife of the defendant’s son. The latter’s conduct was such that the plaintiff brought an action for separation against him. Both the defendant and the son are lawyers. During the progress of the separation action it is alleged that the defendant, by many dilatory motions and otherwise, *587intermeddled with the family relation and sought by all means to prevent the support of the wife and her two children by her husband. Shortly before the final judgment of separation was obtained it is alleged that the defendant induced the son to leave the jurisdiction of the courts of this State and reside elsewhere for the purpose of mating the judgment ineffective and unenforeible as far as support was concerned, and apparently furnished financial means to the husband, for he was admittedly without resources of his own — all this, it is alleged, with a willful and malicious purpose to accomplish a perversion of justice, amounting to a conspiracy between the father and son to prevent the latter from performing or attempting to perform the duty that the law easts upon him. Order denying defendant’s motion to dismiss the complaint affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.